NO. 07-03-0055-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL B

                                  OCTOBER 15, 2004
                           ______________________________

                                TROY STACY BEARDEN,

                                                                 Appellant

                                              v.

                                    THE STATE OF TEXAS,

                                                       Appellee
                         _________________________________

        FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

                 NO. 78,396; HON. CHARLES D. CARVER, PRESIDING
                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

       Troy Stacy Bearden (appellant) appeals from a judgment adjudicating his guilt for

the crime of aggravated sexual assault on a child. His sole issue involves whether the trial

court erred in failing to have him “examined for competence to stand trial” at the hearing

upon the State’s motion to adjudicate guilt and revoke his community supervision. We

dismiss for want of jurisdiction.

       We have no jurisdiction over appeals involving the “determination by the [trial] court

of whether it proceeds with an adjudication of guilt on the original charge,” TEX . CODE CRIM .

PROC . ANN . art. 42.12, §5(b) (Vernon Supp. 2004-2005). Furthermore, such appeals
include those involving the appellant’s competency at the time of the adjudication hearing.

Sanders v. State, No. 07-00-0519-CR, 2001 LEXIS 6882 (Tex. App.–Amarillo October 11,

2001, no pet.) (not designated for publication); accord, Davis v. State, 141 S.W.3d 694, 697

(Tex. App.–Texarkana 2004, no pet. h.) (holding the same); Nava v. State, 110 S.W.3d
491, 493 (Tex. App.–Eastland 2003, no pet.) (holding the same). Thus, we have no choice

but to dismiss this appeal. Phynes v. State, 828 S.W.2d 1, 2 (Tex. Crim. App. 1992).

       Accordingly, the appeal is dismissed for want of jurisdiction.



                                                 Brian Quinn
                                                   Justice

Publish.




                                             2